--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

          THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and effective
this 10th day of September, 2010 by and between BRAND NEUE CORPORATION, a
business corporation organized and operating under the laws of the State of
Nevada (the “Purchaser”) and ANTONIO GRANDE (“A.Grande”), FIORINO GRANDE,
(“F.Grande”), MICHELE BOSCO (“Bosco”), GEORGE A. MILAS (“Milas”) and MICHAEL
LANCELLOTTI (“Lancellotti”) (A.Grande, F.Grande, Bosco, Milas and Lancellotti
are individually referred to as a “Seller” and collectively, as the “Sellers”).
(Purchaser and the Sellers are individually referred to as “Party” and
collectively referred to as “Parties”).

BACKGROUND

          A.      Each Seller is the owner of record of one hundred (100) shares
of the issued and outstanding shares of voting common stock of InteLEDgent
Lighting Solutions, Inc. (“InteLEDgent Lighting”).

          B.      The Purchaser wishes to purchase two hundred fifty-five (255)
shares of the issued and outstanding shares of voting common stock of
InteLEDgent Lighting (the “Shares”) from the Sellers.

          C.      Each Seller will sell fifty-one (51) of his respective shares
of voting common stock in InteLEDgent Lighting to the Purchaser thereby
comprising the two hundred fifty-five (255) shares being purchased hereunder.

          D.      Upon consummation of this Agreement, the Purchaser will own
two hundred fifty-five (255) shares of the voting common stock of InteLEDgent
Lighting, which represents fifty-one percent (51%) of the issued and outstanding
shares of InteLEDgent Lighting.

          E.      Upon consummation of this Agreement, each Seller will own
forty-nine (49) shares of the voting common stock of InteLEDgent Lighting and
the Sellers, collectively, will own two hundred forty-five (245) shares of the
voting common stock of InteLEDgent Lighting, which represents forty-nine percent
(49%) of the issued and outstanding shares of InteLEDgent Lighting.

          F.      In light of the foregoing, the Purchaser wishes to purchase
the Shares from the Sellers and the Sellers wish to sell the Shares to the
Purchaser all on the terms and conditions and subject to the representations and
warranties set forth below.

          NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Parties hereto, intending to be legally bound, hereby
covenant and agree as follows:

          1.      Purchase of Shares. The Sellers hereby agree to sell, transfer
and deliver to Purchaser and Purchaser hereby agrees to purchase the Shares from
the Sellers for the consideration listed in Section 2 (the “Consideration”).

--------------------------------------------------------------------------------

          2.      Consideration. The Consideration provided to the Sellers by
Purchaser for the Shares shall be Two Million Five Hundred Thousand (2,500,000)
shares of voting common stock in the Purchaser, Brand Neue Corporation (the
“Brand Neue Shares”). Upon consummation of this Agreement, each Seller shall be
the owner of record of Five Hundred Thousand (500,000) shares of voting common
stock of Brand Neue Corporation. The Parties agree that the Consideration
recited in this Section 2 is the sole and only consideration for this Agreement
and that such consideration is adequate and fair.

          3.      Closing. The closing of the transaction provided for in this
Agreement shall occur contemporaneously with the execution of this Agreement
(the “Closing”). The Closing shall occur at the office of Leisawitz Heller
Abramowitch Phillips, P.C. located at 2755 Century Boulevard, Wyomissing, PA
19610, or at such other place as the Parties may mutually agree upon.

          4.      Sellers’ Deliveries. At Closing, the Sellers shall deliver to
the Purchaser the following:

                    (a)      A fully executed copy of this Agreement; and

                    (b)      A stock certificate issued to the Purchaser for two
hundred fifty-five (255) shares of voting common stock of InteLEDgent Lighting,
representing a fifty-one percent (51%) interest in InteLEDgent Lighting.

          5.      Purchaser’s Deliveries. At Closing, the Purchaser shall
deliver to the Sellers the following:

                    (a)      A fully executed copy of this Agreement; and

                    (b)      Five (5) stock certificates (one (1) issued to each
Seller) for five hundred thousand (500,000) shares each of voting common stock
of the Brand Neue Corporation.

          6.      Representations of Sellers. Sellers represent and warrant the
following:

                    (a)      InteLEDgent Lighting is a newly formed corporation
that has not yet engaged in any business operations and therefore has no unpaid
taxes or other liabilities.

                    (b)     Sellers have full legal authority to sell the Shares
free and clear of all agreements, liens, charges, claims, calls, options,
warrants, equities and other encumbrances of any nature whatsoever. Following
the transfer of the Shares to Purchaser hereunder, Purchaser shall own such
Shares free and clear of all agreements, liens, charges, claims, calls, options,
warrants, equities and other encumbrances of any nature whatsoever.

                    (c)      This Agreement has been duly executed and delivered
by Sellers and is a valid and legally binding obligation of each Seller in
accordance with its terms.

--------------------------------------------------------------------------------

                    (d)      Sellers have no knowledge of any facts or
circumstances that would materially affect the value of the Shares or the
Consideration being exchanged for the Shares pursuant to this Agreement.

          7.      Representations of Purchaser. Purchaser represents and
warrants the following:

                    (a)      Purchaser has full legal authority to
issue/transfer the Brand Neue Shares free and clear of all agreements, liens,
charges, claims, calls, options, warrants, equities and other encumbrances of
any nature whatsoever. Following the transfer of the Brand Neue Shares to
Sellers hereunder, Sellers shall own such Brand Neue Shares free and clear of
all agreements, liens, charges, claims, calls, options, warrants, equities and
other encumbrances of any nature whatsoever.

                    (b)      No statement made by Purchaser set forth in this
Agreement contains or will contain any untrue statement of a material fact. Nor
does any statement made by Purchaser fail to state a material fact required to
be stated herein.

                    (c)      This Agreement has been duly executed and delivered
by Purchaser and is a valid and legally binding obligation of Purchaser in
accordance with its terms.

                    (d)      Purchaser has no knowledge of any facts or
circumstances that would materially affect the value of the Shares or the
Consideration being exchanged for the Shares pursuant to this Agreement.

          8.      Survival of Representations. The representations and
warranties made herein by the Seller and Purchaser shall survive the Closing.

          9.      Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the Parties with respect to the
subject matter hereof, and shall supersede any prior agreements and
understandings relating thereto. This Agreement may be amended only by a written
instrument duly executed by all the Parties hereto.

          10.      Notices. All notices or other documents under this Agreement
shall be in writing and delivered personally or mailed by certified mail,
postage prepaid, addressed to the Parties at their last known addresses.

          11.      Non-Waiver. No delay or failure by either Party to exercise
any right under this Agreement, and no partial or single exercise of that right,
shall constitute a waiver of that or any other right, unless otherwise expressly
provided herein.

          12.      Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the Commonwealth of Pennsylvania.

          13.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be one and the same instrument.

--------------------------------------------------------------------------------

          14.      Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of each of the Parties and their
respective heirs, personal representatives, successors and assigns.

          IN WITNESS WHEREOF, the parties have hereunto set their hands as of
the date above first written.

PURCHASER:

BRAND NEUE CORPORATION

 

BY: ALEX ELIASHEVSKY
/S/: ALEX ELIASHEVSKY
TITLE: CHIEF EXECUTIVE OFFICER

 

SELLERS:

/S/ANTONIO GRANDE
ANTONIO GRANDE

 

/S/ FIORINO GRANDE
FIORINO GRANDE

 

/S/MICHELE BOSCO
MICHELE BOSCO

 

/S/GEORGE A. MILAS
GEORGE A. MILAS

 

/S/MICHAEL LANCELLOTTI
MICHAEL LANCELLOTTI


--------------------------------------------------------------------------------